Appeal by the defendant from a judgment of the Suffolk County Court (Sherman, J.), rendered February 7, 1984 convicting him of attempted grand larceny in the second degree and criminal possession of a weapon in the fourth degree, after a nonjury trial, and imposing sentence.
Ordered that the judgment is affirmed.
The evidence adduced at trial was sufficient to establish that the market value of the automobile exceeded $1,500 (see, Penal Law former § 155.35). Given the evidence of the price paid for the vehicle ($11,300) which was substantially in excess of the statutory minimum, the fact that only a short period of time elapsed between the date of purchase (Nov. 1982) and the date of the attempted theft (Aug. 1983), the fact that the vehicle was in excellent condition, and the expert testimony concerning the vehicle’s value at the time of trial *839($8,000 to $9,000), the People provided sufficient evidence from which the trier of fact could infer that the market value of the vehicle at the time and place of the theft was in excess of the statutory minimum necessary to sustain the conviction (see, People v James, 111 AD2d 254, 255-256, affd 67 NY2d 662; People v Supino, 64 AD2d 720, 721). The defendant’s contentions regarding the inaccuracy of the stated mileage are without merit. Moreover, upon the exercise of our factual review power, we are satisfied that the evidence established the defendant’s guilt beyond a reasonable doubt and that the verdict was not against the weight of the evidence (see, CPL 470.15 [5]). Lawrence, J. P., Weinstein, Kooper and Sullivan, JJ., concur.